NOONAN, Circuit Judge,
dissenting:
The court suggests that the sole purpose of Rule 23(c)(2) is to prevent one-way intervention by plaintiffs when judgment against a defendant has been granted. The rule, however, is intended to protect the due process rights of potential class members. See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173-74, 94 S.Ct. 2140, 2150-51, 40 L.Ed.2d 732 (1974) (citing Advisory Committee’s Note to Rule 23). The opinion’s “waiver” rationale is puzzling in this context. The reasoning is based on the notion that a defendant has a right to send class notice. Rule 23(c)(2), however, gives potential class members a right to receive individual notice upon the court’s direction. Correlative to this right is a duty imposed on the class representative to send the class the appropriate notice. The opinion transforms this duty to the class into a right of the defendant to have such notice sent. *298This view is unsupported by Rule 23(e)(2), which imposes a requirement of notice to the class members but does not mention any right of the opposing party to have notice sent.
The court, however, goes on to suggest that the language of Rule 23(c)(2) supports its view because the rule only applies to a class action “maintained” before the district court. In the instant ease, no final judgment has been entered by the district court. The case is therefore still being maintained. Moreover, contrary to the majority’s suggestion, the district court’s order of class notice can still properly satisfy the requirements of Rule 23(c)(2)(B) to inform potential class members that “the judgment, whether favorable or not, will include all members who do not request exclusion.” Fed.R.Civ.P. 23(c)(2).
In weaving together its novel waiver theory, the court is inconsistent with the two cases as to which it says that it is in harmony. Postow v. OBA Fed. Sav. and Loan Ass’n, 627 F.2d 1370 (D.C.Cir.1980); Katz v. Carte Blanche Corp., 496 F.2d 747 (3d Cir.1974) (en banc), cert. denied, 419 U.S. 885, 95 S.Ct. 152, 42 L.Ed.2d 125 (1974). In Postow the district court certified the class after summary judgment, with the implication that members of the class be notified; the order was affirmed by the circuit. Postow, 627 F.2d at 1383. In Katz the defendant was permitted to wait until after disposition of the case on the merits before class notice was sent. Katz, 496 F.2d at 762. Dicta in both cases do refer to the possibility of waiver of notice by the defendant prior to class certification. But neither case holds that by moving for summary judgment after certification a defendant waives the requirement of notice.
In Eisen, 417 U.S. at 175, 94 S.Ct. at 2151, the Supreme Court committed itself to the view that Federal Rule of Civil Procedure 23(c)(2) leaves “no doubt that individual notice must be provided to those class members who are identifiable through reasonable effort” even though in the ease before the court there were 2,250,000 identifiable members. Against all practical objections raised the Supreme Court held: “The short answer to these arguments is that individual notice to identifiable class members is not a discretionary consideration to be waived in a particular case. It is, rather, an unambiguous requirement of Rule 23.” Id. at 176, 94 S.Ct. at 2152. Despite the attractive policy arguments presented in the majority opinion, we are bound by this opinion.
I respectfully dissent.